     Case: 1:19-cv-02923 Document #: 22 Filed: 07/15/19 Page 1 of 1 PageID #:57




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

REYNA ANGELINA ORTIZ                                   )
(legal name RAYMOND ORTIZ), et al.                     )
                                                       )
               Plaintiffs,                             )       No. 19 CV 2923
                                                       )
       v.                                              )       Judge Charles P. Kocoras
                                                       )       Magistrate Judge Susan E. Cox
KIMBERLY M. FOXX, not personally but                   )
solely in her capacity as Cook County State’s          )
Attorney, et al.,                                      )
                                                       )
               Defendants.                             )

              STATE’S ATTORNEY’S MOTION TO DISMISS COMPLAINT

       Defendant Kimberly M. Foxx (“the State’s Attorney”), pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure, moves to dismiss Plaintiffs’ Complaint for

Declaratory and Injunctive Relief (“Complaint”) for the reasons that Plaintiffs’ Complaint fails

to establish standing under Article III and fails to state a claim upon which relief can be granted.

The State’s Attorney incorporates her Memorandum in Support of her Motion to Dismiss herein.

       WHEREFORE, the State’s Attorney respectfully requests that the Court dismiss

Plaintiffs’ complaint against her, and for all other just and proper relief.

Dated: July 15, 2019                           Respectfully submitted,

KIMBERLY M. FOXX                               /s/ Jeremy P. Bergstrom
Cook County State’s Attorney                   Assistant State’s Attorney
                                               Cook County State’s Attorney’s Office
                                               Civil Actions Bureau
                                               Advice, Business and Complex Litigation Division
                                               Municipal Litigation Section
                                               50 West Washington Street, Room 500
                                               Chicago, Illinois 60602-1356
                                               Tel: 312-603-5440
                                               Email: jeremy.bergstrom@cookcountyil.gov
                                               Counsel for Defendant Kimberly M. Foxx
